Allowable Subject Matter
Claims 2-5, 10-31 and 35-38 are allowed.

The following is an examiner’s statement of reasons for allowance: Rosenthal et al. (USPN 5,086,229 – applicant cited) teaches a noninvasive near infrared glucose measuring device comprises near-infrared sources (elements 71 and 72, Fig. 20), a detector (element 75, Fig. 20), a thermistor (element 77, Fig. 20), and a processor configured to calculate glucose information based on optical signals and a finger/skin temperature (element 77, Fig. 20; equations in Cols 8 and 11), wherein the near-infrared sources emits multiple wavelengths (Fig. 20), the water absorption curve varies with change in temperature (Fig. 14), and a finger/skin temperature term is used to calibrate two, three, four or six wavelength algorithms (equations in Cols 8 and 11). However, the prior art of record does not teach or suggest “the temperature signal is used to compensate for temperature-dependent effects on the received spectrum of light caused by water absorption resulting in an alteration of the received spectrum of light”, in combination with the other claimed elements/ steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791